Citation Nr: 0725447	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-35 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a low back disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
26, 1972 to July 7, 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the San Diego, California Regional Office (RO) of 
the Department of Veterans Affairs (VA).  (The matter was 
readjudicated de novo in January 2004.)  


FINDING OF FACT

It is not shown that the veteran's pre-existing low back 
disability was aggravated by service.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A January 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  While this letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, it explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims.  The 
March 2003 and January 2004 rating decisions and the August 
2004 SOC provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.   Although the veteran was not provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006)) such notice would only be relevant 
if the benefits sought were being granted.   

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
postservice medical evidence.  In this regard it is 
noteworthy that in conjunction with his May 2002 claim the 
veteran indicated that he received treatment for his low back 
disability while incarcerated in Florida from 1976 to 1986.   
He did not provide an address for the facilities where he was 
incarcerated but did provide the name of an individual and a 
telephone number to call to obtain records.  When the RO 
called this number they found the number to be incorrect.  A 
September 2003 letter to the veteran's address on file asked 
him to furnish the name and address of the facility where he 
was treated, the dates of treatment and his prison number at 
the time.  He did not respond.  Given that the veteran did 
not provide VA sufficient information to secure the records, 
and that the duty to assist is not a one way street (See Wood 
v. Derwinski, 1 Vet. App. 190 (1991)), the Board finds that 
VA has met its assistance obligations as to these records.  
See 38 C.F.R. § 3.159(c)(1)(i).  

In May 2007, the Board obtained a Veteran's Health 
Administration (VHA) medical opinion as to whether the 
veteran's pre-existing low back disability was aggravated by 
his service.  In May 2007, a copy of that opinion was sent by 
the Board to the veteran's last known address.  The letter 
was returned as undeliverable, no forwarding address.  Given 
that the veteran has not notified VA of his new address, VA's 
duty to provide the veteran with a copy of the opinion and 
the opportunity to respond is satisfied.  See Wood, supra. 
The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.   

II.  Factual Background

An August 1969 private operative report showed that the 
veteran received a bilateral transverse process fusion from 
L5 to S1.  

Service medical records (SMRs) reveal that on May 1972 (prior 
to entrance) orthopedic examination it was noted that the 
veteran underwent spine fusion at age 14, in 1969.  He 
reported that since then he had played basketball and had 
lifted up to 135 pounds with no back or leg pain.  Physical 
examination revealed no demonstrable paraspinal muscle spasm 
and no pain on palpation of the posterior elements of the 
lumbar vertebra.  There was a full range of flexion and 
extension of the lumbar spine and neurological examination 
was within normal limits.  X-rays revealed fusion which was 
quite extensive, quite solid, three years old, stable, and 
well healed.  The examiner was sure that there had been no 
forward slippage of the lumbar vertebra, and saw no 
contraindication to military service for the veteran.  

The veteran's actual May 1972 entrance examination found 
normal range of motion of the spine with non-tenderness and 
equal leg lengths.  Under the summary of the veteran's 
defects and diagnoses it was noted that the veteran had 
spinal fusion in 1969 with excellent results.  Subsequently, 
on June 9, 1972, and again on June 18, 1972, the veteran 
sought medical attention for low back pain.  On June 19 1972, 
orthopedic clinic examination found that the veteran was 
unable to move the back more than 20 degrees in any one 
direction.  X-rays showed solid fusion of L5, S1.  The 
veteran reported that he had had occasional pain since his 
spinal fusion in 1969 but had never been pushed as hard as he 
was in service.  The examiner commented that any patient who 
had back surgery was psychologically liable to have severe 
back pain in spite of excellent operative results.  The 
veteran's fusion appeared solid and there did not appear to 
be any reason for his disability but the examiner could 
guarantee that he would be symptomatic in the future.  He 
recommended that the veteran be discharged for back 
disability existing prior to entry and the diagnostic 
impression was status post fusion, L5, S1.  Later in June 
1972 the veteran was again seen for low back pain.  His 
service personnel records reveal that he was discharged on 
July 7, 1972 due to erroneous enlistment by reason of 
physical disability existing prior to entry to active 
service. 

Private medical records from March 2000 to August 2001 show 
evaluation and treatment for low back disability.  Progress 
notes from March 2000, June 2000, October 2000 and November 
2000 showed diagnostic impressions of low back pain and 
status post fusion of the lumbar spine.  A November 2000 
lumbar spine X-ray produced a diagnostic impression of 
bilateral spondylolysis of L5 with attendant 
spondylolisthesis of L5/S1.  A January 2001 progress note 
shows a diagnostic assessment of degenerative changes of the 
lumbar spine with subsequent back pain.   A June 2001 
orthopedic examination produced a diagnostic impression of 
degenerative disc disease of the lumbosacral spine with 
history of spinal fusion.  The veteran reported progressively 
worsening pain in the back and transient numbness in the L2-3 
distribution.  An August 2001 lumbar spine MRI produced a 
diagnostic impression of mild degenerative changes at L1-2 
and L4-5.  A subsequent August 2001 orthopedic consultation 
showed a diagnostic impression of degenerative joint disease 
of the lumbar spine, and the veteran was fitted with an 
elastic corset.    

In the veteran's April 2002 claim it was contended that SMRs 
showed that the veteran's back condition was exacerbated and 
aggravated to a permanently disabling state by the physical 
exertion of basic training.  The rapid decline over that 
small amount of time in active service showed that the 
condition was in fact aggravated beyond its natural 
progression.  

In a May 2002 statement the veteran contended that the 
exertion of basic training exacerbated and aggravated his 
condition beyond natural progression.  He noted that since 
his service separation he has had additional medical problems 
associated with his back, which were substantiated by both 
California and Florida prison medical files.  He had been 
incarcerated from October 1973 to the present.  

In a February 2005 statement, the veteran's representative 
contended that even if the Board were to conclude that there 
was clear and unmistakable evidence that the veteran's back 
disability pre-existed service, there was no clear and 
unmistakable evidence that the back disability was not 
aggravated by service.  It was further argued that in the 
absence of an induction report that established the severity 
of the veteran's condition at the time he joined the service, 
any medical opinion indicating that the veteran's back 
disability had not been aggravated by service would be no 
more than speculative because the service department failed 
to record the severity of the veteran's condition at the time 
of induction and thus, there was no baseline with which to 
compare the later inservice severity of the disability.  

In a May 2007 Veteran's Health Administration (VHA) opinion, 
an orthopedic surgeon, indicated, after review of the entire 
claims file, that in his opinion, the evidence of record did 
not show that the veteran's low back disability underwent a 
chronic increase in severity during his military service.  It 
was far more likely that he had a temporary exacerbation of 
his pre-existing condition.  The evidence (findings on 
physical examination and X-ray study) indicated that he 
underwent a successful spinal fusion that was in no way 
affected by his military service.  

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects infirmities, or disorders noted at the time of 
examination, acceptance or enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 38 C.F.R. §  3.304.  

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §  
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Id.   

The veteran's representative appears to argue that the 
veteran is entitled to the presumption of soundness because 
he was declared fit for duty after having his back examined 
prior to entry in 1972.  However, being found "fit for 
duty" and being found "sound on entry" are not synonymous.  
The veteran was essentially found fit for duty as the May 
1972 back examiner saw no contraindication to military 
service despite the spinal fusion.  However, he was not found 
sound on entry as his entrance examination noted the spinal 
fusion under the summary of defects.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 38 C.F.R. §  3.304, supra.  Consequently, the 
veteran is not entitled to the presumption of soundness on 
entry in service as to such disability.  Id.

The Board must next consider whether the veteran's low back 
disability was aggravated by service.  It is not in dispute 
that the veteran's low back disability was symptomatic during 
service.  What is in dispute is whether the symptoms in 
service represented a chronic increase in severity of the 
underlying low back disability, or whether they reflected an 
acute exacerbation.  The only competent medical evidence 
addressing whether the pre-existing low back disability 
underwent an increase in severity during service, the VHA 
medical advisory opinion in May 2007, specifically found that 
the evidence of record did not show that it underwent a 
chronic increase in severity during service.  The consulting 
physician found instead that it was far more likely that the 
veteran experienced only a temporary exacerbation of his pre-
existing condition.  Temporary flare-ups during service of 
the symptoms of a disability, without overall worsening of 
the condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991). 

The veteran's representative essentially argues that the 
medical advisory opinion is speculative, contending that a 
baseline for the condition was not established when the 
veteran entered service.  However, the record on service 
entry did show that the veteran had spinal fusion three years 
prior; that he had experienced occasional pain since then; 
and that prior to service he had never been pushed as hard 
physically as he was in service.  While it is never possible 
to know with absolute certainty the exact level of severity a 
pre-existing disability prior to service, the Board finds 
that Dr. L, with his specialized expertise as an orthopedic 
surgeon, had sufficient information to render a credible 
opinion regarding whether any permanent aggravation occurred.   

While the veteran is competent to testify regarding the 
symptoms he experienced and his representative can make 
arguments based on the evidence of record, neither is 
competent to provide an opinion on the medical question of 
whether underlying pathology of the veteran's low back 
disability underwent a permanent increase in severity as 
opposed to a temporary exacerbation of symptoms during 
service.  See Cromley v. Brown 7 Vet. App. 376, 379 (1995), 
citing Grivois v. Brown, 6 Vet. App. 136, 140 (1994): (A lay 
person is not competent to offer medical evidence requiring 
medical knowledge).  In light of the probative VHA advisory 
opinion against the veteran's claim and the absence of any 
competent evidence to the contrary, the preponderance of the 
evidence is clearly against a finding that the veteran's low 
back disability was aggravated by service, and consequently 
against his claim seeking service connection for a back 
disability on that basis.  Accordingly, the claim must be 
denied.   


ORDER

Service connection for a low back disability is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


